IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 47173

STATE OF IDAHO,                                )
                                               )    Filed: October 5, 2020
       Plaintiff-Respondent,                   )
                                               )    Melanie Gagnepain, Clerk
v.                                             )
                                               )    THIS IS AN UNPUBLISHED
ROGELIO ROGER MURIEL,                          )    OPINION AND SHALL NOT
                                               )    BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael Reardon, District Judge.

       Judgment of conviction for failure to register as a sex offender and possession of
       methamphetamine with a persistent violator enhancement, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kacey L. Jones, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

BRAILSFORD, Judge
       Rogelio Roger Muriel appeals from his judgment of conviction. Specifically, Muriel
challenges his conviction for failing to register as a sex offender, Idaho Code § 18-8307(4)(a),
and argues insufficient evidence supports this conviction. We affirm.
                                               I.
                    FACTUAL AND PROCEDURAL BACKGROUND
       On June 12, 2018, Officer Crist of the Boise Police Department (BPD) was looking for
Muriel, who had an active warrant for his arrest issued in Oregon. Other BPD officers had
informed Officer Crist that Muriel resided in Boise’s “downtown core area.” Officer Crist
located Muriel in this area with two other individuals who Officer Crist knew to be homeless.




                                               1
According to Officer Crist, Muriel also appeared to be homeless. He was unkempt and dirty and
did not have any means of transportation, cash, or credit cards.
       After identifying Muriel, Officer Crist arrested him. While en route to jail, Muriel
volunteered that he lived in Ontario, Oregon, and was visiting his brother.            At the jail,
methamphetamine was discovered on Muriel’s person. As a result, the State charged Muriel
with possession of a controlled substance and also with failure to register as a sex offender in
Idaho. This latter charge was based on a judgment of conviction against Muriel in Oregon for
sexual penetration of a person under the age of twelve years in violation of Oregon Revised
Statute 163.411.
       Muriel waived his right to a jury trial and proceeded to a bench trial. At trial, the State
presented numerous BPD officers to testify about Muriel’s presence in Boise. In total, ten BPD
officers testified about their encounters with Muriel in Boise between June 2017 and his June
2018 arrest. These encounters occurred in 2017 on June 9, 29 and 30, and in 2018 on January 16
and 26, February 4, May 23, and June 5 and 12. A number of these officers also testified Muriel
appeared to be homeless.
       Officer Iverson, who encountered Muriel in Boise on January 26, 2018, testified as to
what Muriel told the officer about Muriel’s presence in Boise:
       Q.      Did you observe any evidence regarding [Muriel’s] residency when you
               had contact with him?
       A.      Just his clothing itself and the way he was speaking to me. He was
               dressed pretty rough and stated to me that he was living on the street.
       Q.      . . . Did he tell you how long he had been living on the street?
       A.      Not so much about living on the street, just about how long he had been in
               Boise.
       Q.      . . . How long did he say he had been living in Boise?
       A.      He said he had been--I asked him how long he had been in Boise and he
               said about a month.
       At trial, Muriel neither testified nor presented any evidence. Ultimately, the district court
found Muriel guilty of failure to register as a sex offender, of possession of methamphetamine,
and of being a persistent violator. As a result, the court imposed unified concurrent sentences of
twenty years with five years determinate. Muriel timely appeals.




                                                 2
                                                 II.
                                   STANDARD OF REVIEW
       Appellate review of the sufficiency of evidence is limited in scope. A finding of guilt
will not be overturned on appeal where there is substantial evidence upon which a reasonable
trier of fact could have found that the prosecution sustained its burden of proving the essential
elements of a crime beyond a reasonable doubt. State v. Herrera-Brito, 131 Idaho 383, 385, 957
P.2d 1099, 1101 (Ct. App. 1998); State v. Knutson, 121 Idaho 101, 104, 822 P.2d 998, 1001 (Ct.
App. 1991). We will not substitute our view for that of the trier of fact as to the credibility of the
witnesses, the weight to be given to the testimony, and the reasonable inferences to be drawn
from the evidence. Knutson, 121 Idaho at 104, 822 P.2d at 1001; State v. Decker, 108 Idaho 683,
684, 701 P.2d 303, 304 (Ct. App. 1985). Moreover, we will consider the evidence in the light
most favorable to the prosecution. Herrera-Brito, 131 Idaho at 385, 957 P.2d at 1101; Knutson,
121 Idaho at 104, 822 P.2d at 1001.
                                                 III.
                                             ANAYSIS
       On appeal, Muriel asserts there was insufficient evidence to find him guilty of failing to
register in Idaho as a sex offender. Substantial evidence may exist even when the evidence
presented is solely circumstantial or when there is conflicting evidence. State v. Severson, 147
Idaho 694, 712, 215 P.3d 414, 432 (2009); State v. Stevens, 93 Idaho 48, 50-51, 454 P.2d 945,
947-48 (1969). In fact, even when circumstantial evidence could be interpreted consistently with
a finding of innocence, it will be sufficient to uphold a guilty verdict when it also gives rise to
reasonable inferences of guilt. Severson, 147 Idaho at 712, 215 P.3d at 432; State v. Slawson,
124 Idaho 753, 757, 864 P.2d 199, 203 (Ct. App. 1993).
       Generally, the Idaho Sexual Offender Registration Notification and Community Right-to-
Know Act (SORA), I.C. §§ 18-8301-8331, requires any person residing in Idaho who has been
convicted in another jurisdiction of an offense substantially equivalent to a crime identified in
I.C. § 18-8304(a) to register as a sex offender in Idaho. See I.C. § 18-8304(b), (c) (requiring
registration for substantially equivalent conviction). One of those crimes identified in I.C. § 18-
8304(a) is lewd conduct with a child under the age of sixteen, I.C. § 18-1508. Further, if an
offender is required to register under I.C. § 18-8304, then “[w]ithin two (2) working days of
coming into any county to establish residence, an offender shall register with the sheriff of the

                                                  3
county.” I.C. § 18-8307(4)(a). The SORA defines “residence” as “the offender’s present place
of abode.”1 I.C. § 18-8303(15).
       On appeal, Muriel does not challenge the fact that he was convicted in Oregon in
July 1993 for two counts of sexual penetration of a person under the age of twelve years in
violation of O.R.S. 163.411; the district court’s ruling that this offense is substantially equivalent
to the Idaho offense of lewd conduct with a minor child under sixteen years old, I.C. § 18-1508;
or Muriel’s lack of registration in Idaho as a sexual offender. Rather, Muriel’s only argument on
appeal is that “the State failed to present any evidence that [he] had come into Ada County to
establish residence.”
       We disagree. The State presented the testimony of ten different BPD officers who
encountered Muriel in Boise on various dates between June 2017 and his arrest in June 2018.
Several of those officers testified Muriel was homeless in Boise.2 In particular, Muriel admitted
to one officer that he was living on the streets of Boise. Specifically, Officer Iverson testified
Muriel “stated to me that he was living on the street.” Muriel disputes the meaning of Officer
Iverson’s testimony, arguing that “a person can ‘be in’ a place without intending to ‘establish a
residence’ there.” We decline, however, to substitute our view for that of the trier of fact as to
the reasonable inferences to be drawn from Officer Iverson’s and the other witnesses’ testimony.
See Knutson, 121 Idaho at 104, 822 P.2d at 1001 (noting rule that appellate court will not
substitute its view of evidence).
       We also disagree with Muriel’s assertion that this case is similar to State v. Lee, 153
Idaho 559, 286 P.3d 537 (2012). In that case, Lee was required to and did register as a sex
offender in Idaho. Id. at 560, 286 P.3d at 538. Thereafter, however, Lee was arrested in Belize


1
        No Idaho appellate court has addressed the meaning of the phrase “to establish residence”
in I.C. § 18-8304. Previously, however, the Idaho Supreme Court has ruled that the terms
“resides” or “temporarily domiciled,” as used in a prior version of I.C. § 18-8304, “clearly
connote more than a passing through or presence for a limited visit.” State v. Zichko, 129 Idaho
259, 262, 923 P.2d 966, 969 (1996).
2
       Muriel neither directly argues nor cites any authority to support the proposition that being
“homeless” is the equivalent of not establishing a residence for purposes of the SORA’s
application. Moreover, the SORA provides a means by which an offender who resides in the
county but does not have an actual physical address must register: “A sexual offender who does
not provide a physical residence address at the time of registration shall report, in person, once
every seven (7) days to the sheriff of the county in which he resides.” I.C. § 18-8308(4).
                                                  4
in connection with an unrelated investigation, extradited to Idaho, and charged with failure to
register as a sex offender. Id. At trial, the only evidence the State submitted to prove Lee had
actually changed his address without registering was an unopened envelope containing a
registration notice which the Idaho State Police Sex Offender Registry (Registry) had sent Lee.
Id. The Registry sent this notice to Lee’s last known address on North Street but the post office
returned the notice with a handwritten note on the envelope, stating “Does Not Live Here” and a
computer-generated “Return to Sender” sticker indicating a possible new address on Howard
Street. Id. Based on this evidence, the jury convicted Lee of failing to register as a sex offender.
Id.
       On appeal, Lee argued, among other things, that the State never proved he had moved to
a new address or actually changed his residence. Id. at 560-61, 286 P.3d at 538-39. After the
Idaho Supreme Court concluded the statute did not apply to require an offender to register when
he changed his address or actual residence to another country, the Court addressed Lee’s
challenge to the sufficiency of the evidence. Id. at 562, 286 P.3d at 540. The Court noted that
the State did not present evidence to establish who placed the sticker on the envelope, provided
the Howard Street address, reported a change of address to the post office, or lived at the Howard
Street address at the time in question. Id. Accordingly, the Court ruled the envelope was not
sufficient to prove beyond a reasonable doubt that Lee had changed his address from the North
Street address to the Howard Street address. Id.
       Contrary to Lee, the evidence in this case that Muriel was in Boise is not speculative.
BPD officers repeatedly encountered Muriel in Boise between June 2017 and June 2018; several
testified Muriel was homeless; and one testified Muriel admitted to living on Boise’s streets.
That the BPD officers’ encounters with Muriel did not occur between February and May 2018
does not establish, as Muriel argues, that he returned to “his place of residence” in Oregon and
resolved his outstanding Oregon warrant. Contrary to Muriel’s argument, no evidence supports
his assertion that his outstanding Oregon warrant was “resolved” during this timeframe. Rather,
the evidence shows Muriel repeatedly gave BPD officers who asked for identification an alias,
which likely accounts for their inability to locate the outstanding Oregon warrant. Moreover,
Muriel’s argument simply urges the Court to reweigh the evidence which we decline to do. See
Knutson, 121 Idaho at 104, 822 P.2d at 1001 (giving deference to view of trier of fact).



                                                   5
                                               III.
                                        CONCLUSION
       Considering all the evidence in a light most favorable to the prosecution, we hold that a
reasonable trier of fact could have found the State sustained its burden of proving Muriel was
residing in Boise for purposes of registering as a sex offender in Ada County. See, e.g., Herrera-
Brito, 131 Idaho at 385, 957 P.2d at 1101 (Ct. App. 1998) (considering evidence in light most
favorable to prosecution). Accordingly, we affirm Muriel’s judgment of conviction.
       Judge GRATTON and Judge LORELLO CONCUR.




                                                6